The opinion of the court was delivered by
Kellogg, J.
A reference to the case shows, that the question raised for the consideration of this court is, whether the writing, referred to in the bill of exceptions, tended to sustain the defendant’s pleas, or either of them. If such were not the legal tendency of the instrument, then manifestly the charge of the court below was erroneous.
The writing contains an acknowledgment of the plaintiff, that the defendant had relinquished to him all the defendant’s claim to all of the accounts of Woodward and Francis, except an account against one Shepley, which was to be the defendant's ; also a relinquishment to the plaintiff of all the stock of the company. It also contained a promise of the plaintiff to pay the demands due and owing from the *436firm of Woodward 4* Francis, to any person, and an indemnity to Francis against all claims due from the company. But the writing does not purport to show any accounting by the defendant with the plaintiff, for the money which the defendant received from the profits and business of the company during the copartnership. It does not show that the parties went into any examination of the accounts as between themselves ; nor does it contain any release to the defendant, to exonerate him from accounting for the money which came to his hands.
It has been urged iii the argument, that the release by Francis of all his claim to the stock of the company, should be construed to mean all the effects of the company including money, as well as the materials and manufactured articles belonging to the company ; and that, if there is any liability on the defendant to account for monies he has received over and above his share of the profits, it is a liability to the company; and that, as the plaintiff undertook to indemnify the defendant against the claims of all persons upon the company, therefore the writing tended to prove an accounting for the money which the defendant had received. We do not perceive the application of this reasoning to the case at bar, and cannot therefore yield our assent to the conclusion, at which the counsel for the defendant arrives in the argument, This is not a claim in favor of an individual upon the copartnership, but a liability of the defendant to his co-partner for money received by the defendant above his share of the profits. The declaration alleges, that the defendant had received the money. The pleas aver, that the defendant had accounted for the money thus received; and the defendant relies upon the writing, as containing the evidence of his so accounting. Now we cannot discover, that the writing has any tendency to show any accounting for the money received by the defendant, and consequently are of opinion, that the county court erred in their instructions to the jury.
The judgment of the county court is reversed, and the cause remanded for a farther trial.